DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, para. [0096] of the specification reads, in part: “By appropriately changing to a wire drawing die having a small surface roughness, a wire-drawn member having a smooth surface can be manufactured continuously.” It is unclear to what this refers, i.e. what is the reason for replacing a die? Is the new die the same as the replaced die? Since the specification does not clarify what is meant, the language “the wire drawing die is changed to another drawing die having a small surface roughness of less than or equal to 3 µm” renders the claim indefinite.
Regarding claims 3 and 4, the claim limitation “0.5 mass% and less than or equal to 25 mass%” in claim 3 renders the claims indefinite because it is unclear relative to what the mass percentage is calculated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka (US2010/0071933A1) in view of Sumiya (US2010/0043520A1).
Otsuka reads on the claims as follows (refer to Example 1 in Table 1; limitations not disclosed by Otsuka are crossed out, below):
Claim 1. A method of manufacturing an aluminum alloy wire, the method comprising: 
a casting step of forming a cast material by casting a melt of an aluminum alloy (see para. [0047]) that contains more than or equal to 0.03 mass% and less than or equal to 1.5 mass% of Mg (0.7 mass% in Example 1), more than or equal to 0.02 mass% and less than or equal to 2.0 mass% of Si (0.5 mass% in Example 1), and a remainder of Al and an inevitable impurity, Mg/Si being more than or equal to 0.5 and less than or equal to 3.5 in mass ratio (1.4 in Example 1); 
an intermediate working step of performing plastic working (“see hot rolling mill” in para. [0047]) to the cast material to form an intermediate work material; 
a wire-drawing step (see “drawing” in para. [0047]) of performing wire drawing to the intermediate work material to form a wire-drawn member; and 
a heat treatment step (see “aging heat treatment” in para. [0047]) of performing a heat treatment during the wire drawing or after the wire-drawing step, 

Claim 2. The method according to clam 1, 
Claim 5. The method according to clam 1, wherein the heat treatment step is performed to achieve a breaking elongation of more than or equal to 5% (16% breaking elongation in Example 1).
Otsuka discloses the claimed invention except for the wire drawing being performed using a die with a surface roughness of less than or equal to 3 µm.
Sumiya discloses a wire drawing die made from diamond, having a surface roughness 0.01 to 0.2 µm (see para. [0019] and [0037]) for obtaining “a highly precise and high quConclusion
ality wire material can be obtained, and the die can have a prolonged life” (para. [0037]).
In view of the teachings of Sumiya, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to utilize a wire drawing die as taught by Sumiya for performing the wire drawing described by Otsuka, for the same advantages described by Sumiya (i.e. quality of wire and die life). 
Regarding claim 2, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace a die as claimed, for example to replace a worn die. 
Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka in view of Sumiya and further in view of Hosoya (JP2013117052A).
Otsuka as modified in view of Sumiya renders obvious the claimed invention, except for the limitations of claims 3 and 4.
It is well known to use a lubricant such as oil in a wire drawing process, to reduce friction between the wire and the die and reduce die wear. Inherently, by passing through the die, a large part of the lubricant applied to the wire as it enters the die is removed by passing through the die. However, some lubricant (and hence C) remains on the wire. Hosoya for example teaches that it is known to pass a wire-drawn wire through oil removing step and that further-remaining oil may be removed during a heat treatment step (translation page 4, last paragraph) such as annealing or other heat processing that may be required. 
The cited references do not recite any specific mass% of carbon that should remain on the wire-drawn member. However, the range 0.5% to 20% is broad, indicative of requirements that would be obvious to one of ordinary skill in the art: some lubricant must still be present on the wire-drawn member, otherwise the amount of applied lubricant would be insufficient to effectively provide a lubricating effect between the wire and die; and not too much lubricant should remain on the wire-drawn wire, as this would indicate the gap between the wire and the die is too great and the wire is essentially passing through the die without being deformed. The limitations of claim 3 are therefore deemed obvious, as one of ordinary skill in the art before the effective filing date of the claimed invention would have known to adjust the die size and amount of lubricant to provide sufficient lubrication. Further, since Otsuka teaches performing a heat treatment step, one of ordinary skill in the art would have further found it obvious, in view of Hosoya, to perform an oil removing step and in a subsequent step utilize the heat treatment step to remove remaining oil to a degree sufficient for the particular application. It is deemed that adjusting heat treatment parameters such as temperature, temperature ramp-up, and heat treatment duration in order to attain both the primary goal of the heat treatment process (i.e. obtain a wire with suitable characteristics) as well as removing residual lubricant would have been obvious to one of ordinary skill in the art, as a matter of optimizing result-effective variables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729